Candler, J.
The alleged impeaching evidence was not of such a character as to authorize a reversal of the judgmentof the courtbelowfor refusing to charge the law in regard to impeachment, in the a bsence of a written request for such a charge. There was no error in the charge of which complaint is made. The alleged newly discovered evidence was merely cumulative in character. There was sufficient evidence to sustain the conviction of the accused ; and the court below did not err in refusing to grant a new trial.

Judgment affirmed.


By five Justices.